DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

July 5, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Release of Eligibility Final Rule and CHIPRA Outreach Grants

Final Eligibility Rule
Today, the Centers for Medicare & Medicaid Services (CMS) is releasing a final rule entitled
“Medicaid and Children’s Health Insurance Programs: Essential Health Benefits in Alternative
Benefit Plans, Eligibility Notices, Fair Hearing and Appeal Processes, and Premiums and Cost
Sharing; Exchanges: Eligibility and Enrollment (CMS-2334-F)”
This final rule provides further guidance to assist states with implementing the Affordable Care
Act’s plan for achieving a simple, streamlined system of affordable health coverage for nearly all
Americans. It addresses aspects of the Medicaid, CHIP and Marketplace eligibility notices and
appeals processes; provides additional flexibility regarding benefits and cost sharing for state
Medicaid programs; codifies several eligibility and enrollment provisions included in the
Affordable Care Act and the Children’s Health Insurance Program Reauthorization Act
(CHIPRA) and provides operational guidance to help states implement their Health Insurance
Marketplaces.
This final rule does not address all of the proposed regulatory changes included in the notice of
proposed rulemaking (NPRM) released on January 22, 2013. In order to best assist states in
preparation for the availability of new coverage beginning January 1, 2014, this rule focuses on
those provisions that are most critical for implementation. CMS intends to address the remaining
provisions of the January NPRM in future rulemaking.
The final rule can be found online at the Federal Register’s website:
https://www.federalregister.gov/public-inspection
For more information on this rule, please visit: http://www.cms.gov/apps/media/fact_sheets.asp

CMCS Informational Bulletin – Page 2
CHIPRA Outreach Grants
Earlier this week, CMS awarded nearly $32 million in grants for efforts to identify and enroll
children eligible for Medicaid and the Children’s Health Insurance Program (CHIP). The
Connecting Kids to Coverage Outreach and Enrollment Grants were awarded to 41 state
agencies, community health centers, school-based organizations and non-profit groups in 22
states; two grantees are multistate organizations.
Grants were made in five focus areas:
1. Engaging schools in outreach, enrollment and retention activities (9 awards);
2. Reducing health coverage disparities by reaching out to subgroups of children that are
less likely to have health coverage (8 awards);
3. Streamlining enrollment for individuals participating in other public benefit programs
such as nutritional or other assistance programs (3 awards);
4. Improving application assistance resources to provide high quality, reliable Medicaid
and CHIP enrollment and renewal services in local communities (13 awards); and
5. Training communities to help families understand the new application and enrollment
system and to deliver effective assistance to families with children eligible for Medicaid
or CHIP (8 awards).
These awards are part of the $140 million included in the Affordable Care Act and the Children’s
Health Insurance Program Reauthorization Act (CHIPRA) of 2009 for enrollment and renewal
outreach.
Grant award summaries are available online at:
http://www.insurekidsnow.gov/professionals/CKCCycleIIIGrantAwards.pdf
Additional information, including a press release and fact sheet, is available at:
http://www.insurekidsnow.gov/professionals/index.html

